Case 1:17-cv-00464-RDM Document 16 Filed 05/28/19 Page 1 of 2 PageID #: 236




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


SECURITIES AND EXCHANGE
COMMISSION,

                                 Plaintiff,
                                                   Civil Action No. 1:17-cv-464 (ROM)
                       v.

MATTHEW A.KRIMMand
KRIMM FINANCIAL SERVICES, LLC,

                                 Defendants.



              ORDER GRANTING PLAINTIFF SECURITIES AND EXCHANGE
             COMMISSION'S MOTION FOR ENTRY OF DEFAULT JUDGMENT

        THIS MATTER is before the Court on plaintiff Securities and Exchange Commission's

Motion for Entry of Default Judgment. Having considered the motion and the entire record, the

Court enters the following Order granting plaintiffs motion.

                   FINDINGS OF FACT AND CONCLUSIONS OF LAW

        1.      This Court has jurisdiction over defendants Matthew A. Krimm ("Krimm") and

Krimm Financial Services, LLC ("KFS") and the subject matter of this action. Venue is proper

in the District of Delaware.

        2.      On June 14, 2017, defendants Krimm and KFS each waived service of a summons

pursuant to Fed. R. Civ. P. 4(d). DJ. 3, 4. Thus, Krimm and KFS each have proper notice of

this action.

        3.      As of the date of this Order, defendants Krimm and KFS have failed to answer or

otherwise file a response to the complaint as required by the Federal Rules of Civil Procedure.
Case 1:17-cv-00464-RDM Document 16 Filed 05/28/19 Page 2 of 2 PageID #: 237




       4.      The Clerk of the Court entered default against Krimm and KFS on September 7,

2017. D.I. 6. As a consequence of defendants' default, the factual allegations of the complaint

are deemed to be true. Christ v. Cormick, No. 06-cv-275, 2008 WL 4889127, at* 1 (D. Del.

Nov. 10, 2008) (citing Comdyne I, Inc. v. Corbin, 908 F.2d 1142, 1149 (3d Cir. 1990)).

Accordingly, the Court finds Krimm and KFS committed the violations alleged in the complaint.

       5.      Neither Krimm nor KFS is an infant or an incompetent.

Accordingly, it is:

       ORDERED AND ADJUDGED that plaintiff Securities and Exchange Commission's

Motion for Entry of Default Judgment is GRANTED. Pursuant to Fed. R. Civ. P. 58(a) of the

Federal Rules of Civil Procedure, the Final Judgments attached hereto shall be entered as final

judgments in this matter.



Dated: May     ~0      , 2019
